Bates, Judge,
delivered the opinion of the court.
The eleventh section of the revenue act of 1847 requires that “ the several collectors shall, within five days after they shall have made sale under the provisions of this act, file in the office of the clerk of the County Court of their respective counties the certified list furnished by the register, with a remark opposite to éach tract of land or town lot, setting forth the disposition made of it; if sold, to whom, and the amount paid by the purchaser, or if not sold, the amount for which it was offered for sale and bid in for by the State.”
The twelfth section explains the purposes of the requirements of the eleventh section. It is as follows : “ Each clerk of the County Court shall carefully keep and preserve the lists required in the last section to be filed in his office, and shall without fee show said list to any person who may wish to see the same. Said clerk shall, within ten days after the filing of said list in his office, send a true and perfect copy of the same to the register of lands; said copy shall be under the seal 'of the court, which shall be recorded in the office of the register of lands in a well bound book kept for that purpose.”
In this case the list filed by the collector in the office of the clerk of the County Court did not show what disposition was made of the lands and lots, whether they were sold or not, and if so, to whom, and the amount paid by the purchaser, &c.
The only addition which appears to have been made by the collector to the list was the writing a name opposite a tract of land. This does not give the information required by the law, nor fulfill its purposes. A necessary prerequisite to the execution of the deed by the register was therefore wanting, and the deed is a nullity.
It is true that this is a matter over which the purchaser had no control, hut he bought subject to the requirements of the law that the collector should make the described return, *337and the collector having failed to do so, the purchaser takes nothing by his purchase.
Judgment reversed and remanded;
Judges Bay and Dryden concur.